Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of October 28, 2009 between GT
Solar International, Inc., a Delaware corporation (the “Company”), and Thomas
Gutierrez (“Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY SHALL EMPLOY
EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT FOR THE PERIOD BEGINNING ON THE
DATE OF THIS AGREEMENT AND ENDING AS PROVIDED IN SECTION 4 HEREOF (THE
“EMPLOYMENT PERIOD”).


 


2.                                       POSITION AND DUTIES.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL SERVE AS THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY AND
SHALL HAVE THE NORMAL DUTIES, RESPONSIBILITIES, FUNCTIONS AND AUTHORITY OF THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL RENDER SUCH ADMINISTRATIVE, FINANCIAL AND OTHER EXECUTIVE AND MANAGERIAL
SERVICES TO THE COMPANY AND ITS SUBSIDIARIES WHICH ARE CONSISTENT WITH
EXECUTIVE’S POSITION AS THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) MAY FROM
TIME TO TIME DIRECT.


 


(B)                                 DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL REPORT TO THE BOARD AND SHALL DEVOTE HIS BEST EFFORTS AND HIS FULL
BUSINESS TIME AND ATTENTION (EXCEPT FOR PERMITTED VACATION PERIODS AND
REASONABLE PERIODS OF ILLNESS OR OTHER INCAPACITY) TO THE BUSINESS AND AFFAIRS
OF THE COMPANY AND ITS SUBSIDIARIES.  EXECUTIVE SHALL PERFORM HIS DUTIES,
RESPONSIBILITIES AND FUNCTIONS TO THE COMPANY AND ITS SUBSIDIARIES HEREUNDER TO
THE BEST OF HIS ABILITIES IN A DILIGENT, TRUSTWORTHY, PROFESSIONAL AND EFFICIENT
MANNER AND SHALL COMPLY WITH THE COMPANY’S AND ITS SUBSIDIARIES’ POLICIES AND
PROCEDURES IN ALL MATERIAL RESPECTS.  IN PERFORMING HIS DUTIES AND EXERCISING
HIS AUTHORITY UNDER THE AGREEMENT, EXECUTIVE SHALL SUPPORT AND IMPLEMENT THE
BUSINESS AND STRATEGIC PLANS APPROVED FROM TIME TO TIME BY THE BOARD AND SHALL
SUPPORT AND COOPERATE WITH THE COMPANY’S AND ITS SUBSIDIARIES’ EFFORTS TO EXPAND
THEIR BUSINESSES AND OPERATE PROFITABLY AND IN CONFORMITY WITH THE BUSINESS AND
STRATEGIC PLANS APPROVED BY THE BOARD.  SO LONG AS EXECUTIVE IS EMPLOYED BY THE
COMPANY, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD,
ACCEPT OTHER EMPLOYMENT OR PERFORM OTHER SERVICES FOR COMPENSATION.  DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL NOT SERVE AS AN OFFICER OR DIRECTOR OF, OR
OTHERWISE PERFORM SERVICES FOR COMPENSATION FOR, ANY OTHER ENTITY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE BOARD; PROVIDED THAT EXECUTIVE MAY (I) CONTINUE TO
SERVE AS A DIRECTOR OF VERSO PAPER CORP. AND PHYTOCHEM AND RECEIVE COMPENSATION
FOR SUCH SERVICE, AND (II) SERVE AS A DIRECTOR OF AN OFFICER OR DIRECTOR OF OR
OTHERWISE PARTICIPATE IN SOLELY EDUCATIONAL, WELFARE, SOCIAL, RELIGIOUS,
SPORTING CLUB AND CIVIC ORGANIZATIONS SO LONG AS SUCH ACTIVITIES DO NOT
INTERFERE WITH EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES.

 

--------------------------------------------------------------------------------


 


(C)                                  FOR PURPOSES OF THIS AGREEMENT,
“SUBSIDIARIES” SHALL MEAN ANY CORPORATION OR OTHER ENTITY OF WHICH THE
SECURITIES OR OTHER OWNERSHIP INTERESTS HAVING THE VOTING POWER TO ELECT A
MAJORITY OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY ARE, AT THE TIME OF
DETERMINATION, OWNED BY THE COMPANY, DIRECTLY OR THROUGH ONE OF MORE
SUBSIDIARIES.


 


3.                                       COMPENSATION AND BENEFITS.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, EXECUTIVE’S
BASE SALARY SHALL BE $507,500 PER ANNUM OR SUCH HIGHER RATE AS THE COMPENSATION
COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”) MAY DETERMINE FROM TIME TO
TIME (AS ADJUSTED FROM TIME TO TIME, THE “BASE SALARY”), WHICH SALARY SHALL BE
PAYABLE BY THE COMPANY IN PROPORTIONATE, BI-WEEKLY INSTALLMENTS AND IN
ACCORDANCE WITH THE COMPANY’S GENERAL PAYROLL PRACTICES IN EFFECT FROM TIME TO
TIME.  FOR ANY PARTIAL YEARS OF EMPLOYMENT DURING THE EMPLOYMENT PERIOD, THE
BASE SALARY SHALL BE PRO RATED ON AN ANNUALIZED BASIS.  IN ADDITION, DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL OF THE
COMPANY’S EMPLOYEE BENEFIT PROGRAMS (OTHER THAN BONUSES AND OTHER INCENTIVE
PROGRAMS, EXCEPT AS OTHERWISE (I) PROVIDED HEREIN OR (II) DETERMINED BY THE
BOARD) FOR WHICH SENIOR EXECUTIVE EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES
ARE GENERALLY ELIGIBLE, AND EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS OF
PAID VACATION AND PAID LEAVE FOR ILLNESS EACH CALENDAR YEAR IN ACCORDANCE WITH
THE COMPANY’S POLICIES.


 


(B)                                 IN ADDITION TO THE BASE SALARY:


 


(I)                                     DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN THE EXECUTIVE INCENTIVE PROGRAM OF THE
COMPANY, THE TERMS OF WHICH FOR FISCAL YEAR 2010 ARE ATTACHED AS EXHIBIT A
HERETO (THE “EIP”), UNDER WHICH EXECUTIVE MAY BE ELIGIBLE TO RECEIVE A BONUS
BASED UPON THE ACHIEVEMENT OF SUCH PERFORMANCE TARGETS AND OTHER CONDITIONS AS
STATED IN THE EIP; PROVIDED, HOWEVER, THAT EXECUTIVE MUST EXECUTE A PARTICIPANT
AGREEMENT WITH THE COMPANY PRIOR TO BEING DEEMED A PARTICIPANT IN THE EIP. 
EXECUTIVE’S “PARTICIPATION DATE” UNDER THE EIP SHALL BE THE DATE HEREOF. 
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY CONTAINED IN THE EIP,
EXECUTIVE SHALL BE ENTITLED TO A MINIMUM CASH BONUS UNDER THE EIP WITH RESPECT
TO THE COMPANY’S FISCAL YEAR 2010 IN AN AMOUNT EQUAL TO $507,500/365 MULTIPLIED
BY THE NUMBER OF DAYS DURING FISCAL YEAR 2010 DURING WHICH EXECUTIVE WAS
CONTINUOUSLY EMPLOYED BY THE COMPANY, SO LONG AS EXECUTIVE IS EMPLOYED ON THE
LAST DAY OF FISCAL 2010.  SUCH CASH BONUS SHALL BE PAYABLE TO EXECUTIVE ON THE
SAME DATE THAT BONUS PAYMENTS ARE MADE SENIOR EXECUTIVE EMPLOYEES UNDER THE
FISCAL YEAR 2010 EIP.  THE EIP, IF ANY, FOR FUTURE YEARS SHALL BE DETERMINED BY
THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.  WHILE THE COMPANY DOES
NOT GUARANTEE THE EXISTENCE OR THE TERMS AND CONDITIONS OF ANY INCENTIVE PLAN IN
FUTURE YEARS, PARTICIPATION IN ANY SUCH PLANS, IF ANY, SHALL BE EXTENDED TO
EXECUTIVE TO AN EXTENT COMMENSURATE WITH EXECUTIVE’S POSITION.

 

2

--------------------------------------------------------------------------------


 


(C)                                  PURSUANT THE COMPANY’S 2008 EQUITY
INCENTIVE PLAN (THE “PLAN”),  EXECUTIVE WILL RECEIVE AN OPTION (THE “OPTION”) TO
PURCHASE SHARES OF COMMON STOCK OF THE COMPANY AND RESTRICTED STOCK UNITS
(“RSUS”).  THE NUMBER OF SHARES OF COMPANY COMMON STOCK UNDERLYING THE OPTION
SHALL BE 784,314 AND THE NUMBER OF SHARES OF COMPANY COMMON STOCK UNDERLYING THE
RSUS SHALL BE 400,000.  THE TERMS OF THE OPTION WILL BE AS SET FORTH IN THE FORM
OF OPTION AGREEMENT, THE TERMS OF THE RSUS SHALL BE SET FORTH IN THE FORM OF
RESTRICTED STOCK UNIT AGREEMENT AND EACH SHALL BE SUBJECT TO THE PLAN, EACH AS
ATTACHED HERETO AS EXHIBITS B-1, B-2, AND B-3 RESPECTIVELY.


 


(D)                                 THE COMPANY SHALL ALSO PAY EXECUTIVE UPON
THE DATE OF EXECUTION OF THIS AGREEMENT THE SUM OF $120,000 IN RECOGNITION OF
EXPENSES HE WILL INCUR IN CONNECTION WITH HIS RELOCATION AND COMMENCEMENT OF
EMPLOYMENT HEREUNDER AND AN ADDITIONAL $120,000 ONCE EXECUTIVE COMPLETES HIS
RELOCATION.  EXECUTIVE SHALL SUBMIT DOCUMENTATION SUPPORTING THE EXPENSES
ASSOCIATED WITH HIS RELOCATION AND COMMENCEMENT OF EMPLOYMENT HEREUNDER AS SOON
AS REASONABLY PRACTICABLE FOLLOWING INCURRENCE OF SUCH EXPENSES.  TO THE EXTENT
DOCUMENTATION THAT IS SUBMITTED TO THE COMPANY TOTALS LESS THAN $240,000, THE
AMOUNT BY WHICH $240,000 EXCEEDS THE AMOUNT OF SUCH DOCUMENTED EXPENSES WILL BE
REPORTED BY THE COMPANY AS INCOME TO EXECUTIVE.


 


(E)                                  DURING THE EMPLOYMENT PERIOD, THE COMPANY
SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES INCURRED BY HIM
IN THE COURSE OF PERFORMING HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT
WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME
WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO
THE COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.


 


(F)                                    ALL AMOUNTS PAYABLE TO EXECUTIVE
HEREUNDER SHALL BE SUBJECT TO ALL REQUIRED AND CUSTOMARY WITHHOLDING BY THE
COMPANY AND ITS SUBSIDIARIES.


 


4.                                       TERMINATION.


 


(A)                                  THE EMPLOYMENT PERIOD SHALL BEGIN ON THE
DATE OF THIS AGREEMENT AND CONTINUE UNTIL THE EMPLOYMENT PERIOD IS TERMINATED BY
(I) EXECUTIVE’S RESIGNATION (WITH OR WITHOUT GOOD REASON, AS DEFINED BELOW) OR
DEATH OR DISABILITY (AS DEFINED BELOW) AS PROVIDED HEREIN OR (II) THE COMPANY AT
ANY TIME PRIOR TO SUCH DATE WITH OR WITHOUT CAUSE (AS DEFINED BELOW).  EXCEPT AS
OTHERWISE PROVIDED HEREIN, ANY TERMINATION OF THE EMPLOYMENT PERIOD BY THE
COMPANY SHALL BE EFFECTIVE AS SPECIFIED IN A WRITTEN NOTICE FROM THE COMPANY TO
EXECUTIVE; PROVIDED THAT, THE COMPANY SHALL PROVIDE AT LEAST THIRTY (30) DAYS
ADVANCED NOTICE TO EXECUTIVE IN THE EVENT THE COMPANY TERMINATES EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE.  EXECUTIVE SHALL PROVIDE AT LEAST THIRTY (30) DAYS
ADVANCED WRITTEN NOTICE OF EXECUTIVE’S RESIGNATION OF EMPLOYMENT, WITH OR
WITHOUT GOOD REASON (AS DEFINED BELOW), TO THE BOARD.  FOR THE AVOIDANCE OF
DOUBT, SUBJECT TO THE TERMS AND PROVISIONS OF THIS AGREEMENT, INCLUDING THIS
SECTION 4, THE EMPLOYMENT PERIOD MAY BE TERMINATED BY EITHER THE COMPANY OR
EXECUTIVE AT ANY TIME.

 

3

--------------------------------------------------------------------------------


 


(B)                                 IF THE EMPLOYMENT PERIOD IS TERMINATED BY
THE COMPANY WITHOUT CAUSE, OR AS A RESULT OF EXECUTIVE’S RESIGNATION WITH GOOD
REASON, EXECUTIVE SHALL BE ENTITLED TO:


 


(I)                                     CONTINUE TO RECEIVE HIS BASE SALARY
(PAID IN ACCORDANCE WITH THE COMPANY’S GENERAL PAYROLL PRACTICES IN EFFECT ON
THE TERMINATION DATE) AS SPECIAL SEVERANCE PAYMENTS FROM THE DATE OF TERMINATION
FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER (THE “SEVERANCE PERIOD”);


 


(II)                                  TO THE EXTENT PERMITTED BY THE APPLICABLE
BENEFIT PLANS, CONTINUED PARTICIPATION DURING THE SEVERANCE PERIOD IN HEALTH AND
DENTAL INSURANCE PLANS SPONSORED BY THE COMPANY ON TERMS AND CONDITIONS IN
EFFECT AT THE TIME OF SUCH TERMINATION (INCLUDING COST SHARING, IF APPLICABLE)
SUBSTANTIALLY SIMILAR TO THOSE APPLICABLE TO EMPLOYEES OF THE COMPANY GENERALLY;


 

provided, however, Executive shall be entitled to the payments and benefits
described in clauses (b)(i) and (b)(ii) of this Section 4(b) if and only if
Executive has executed and delivered to the Company the General Release
substantially in form and substance as set forth in  Exhibit C attached hereto,
and the General Release has become effective and no longer subject to revocation
no later than 60 days following the termination of the Employment Period and not
then been breached (the “Initial Severance Conditions”), and only so long as
Executive has not revoked or breached the provisions of the General Release and
does not apply for unemployment compensation chargeable to the Company or any
Subsidiary during the Severance Period.  Any amounts payable or benefits to be
provided pursuant to this Section 4(b) shall not be paid or provided until the
first scheduled payment date following the satisfaction of the Initial Severance
Conditions (with the first such payment being in an amount equal to the total
amount to which Executive would otherwise have been entitled during the period
following the date of termination if such deferral had not been required);
provided, however, any such amounts that constitute “nonqualified deferred
compensation” within the meaning of Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (“Section 409A”) shall not be
paid or provided until the 60th day following such termination to the extent
necessary to avoid adverse tax consequences under Section 409A and if such
payments or benefits are required to be so deferred, the first payment shall be
in an amount equal to the total amount to which Executive would otherwise have
been entitled during the period following the date of termination if such
deferral had not been required; provided, further, that if Executive is a
“specified employee” within the meaning of Section 409A, any amounts payable to
Executive under this Section 4(b) during the first six months and one day
following the date of termination pursuant to this Section 4(b) that constitute
nonqualified deferred compensation within the meaning of Section 409A shall not
be paid or provided until the date six months and one day following such
termination to the extent necessary to avoid adverse tax consequences under
Section 409A, and if such payments are required to be so deferred, the first
payment shall be in an amount equal to the total amount to which Executive would
otherwise have been entitled to during the period following the date of
termination if such deferral had not been required.  Executive shall not be
entitled to any other salary, compensation or benefits after termination of the
Employment Period, except as specifically provided for in the Company’s employee
benefit plans or as otherwise expressly required by applicable law.  Following
the execution and delivery by Executive of the General Release substantially in
form and substance as set forth in 

 

4

--------------------------------------------------------------------------------


 

Exhibit C attached hereto, the Company agrees not to disparage Executive;
provided, however, the Company shall be permitted to pursue any and all legal
remedies against Executive to the extent the Company reasonably believes that
Executive failed to comply with the law, this Agreement, the Company’s Code of
Conduct, the Company’s employee handbook or other policies applicable to its
employees.

 


(C)                                  IF THE EMPLOYMENT PERIOD IS (I) TERMINATED
BY THE COMPANY FOR CAUSE OR (II) TERMINATED BY THE EXECUTIVE WITHOUT GOOD REASON
(AS DEFINED BELOW), EXECUTIVE SHALL ONLY BE ENTITLED TO RECEIVE HIS BASE SALARY
AND BENEFITS THROUGH THE DATE OF TERMINATION AND SHALL NOT BE ENTITLED TO ANY
OTHER SALARY, COMPENSATION OR BENEFITS FROM THE COMPANY OR ITS SUBSIDIARIES
THEREAFTER, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR UNDER THE COMPANY’S
EMPLOYEE BENEFIT PLANS OR AS OTHERWISE EXPRESSLY REQUIRED BY APPLICABLE LAW. 
THE TERMINATION OF THE EMPLOYMENT PERIOD FOR CAUSE SHALL PRECLUDE EXECUTIVE’S
RESIGNATION WITH GOOD REASON.  IF THIS AGREEMENT IS TERMINATED DUE TO THE
EXECUTIVE’S DEATH OR DISABILITY, EXECUTIVE SHALL ONLY BE ENTITLED TO RECEIVE
(A) HIS BASE SALARY THROUGH THE DATE OF TERMINATION, (B) ANY BENEFITS THE
EXECUTIVE’S ELIGIBLE FAMILY MEMBERS ARE ENTITLED TO UNDER COBRA, AND (C) AT THE
SOLE DISCRETION OF THE BOARD, A PRO-RATA PORTION (BASED ON THE NUMBER OF DAYS
EXECUTIVE WAS EMPLOYED DURING THE FISCAL YEAR IN WHICH THE DEATH OR DISABILITY
OCCURRED) OF ANY ANNUAL TARGET BONUS (OTHER THAN UNDER THE EIP) EXECUTIVE WOULD
HAVE BEEN ENTITLED TO FOR SUCH FISCAL YEAR, HAD THE EMPLOYMENT PERIOD NOT BEEN
TERMINATED DURING SUCH YEAR, PAYABLE AT THE TIME EXECUTIVE WOULD HAVE BEEN
ENTITLED TO RECEIVE SUCH BONUS HAD THE EMPLOYMENT PERIOD NOT BEEN TERMINATED. 
THE BOARD SHALL RETAIN FULL DISCRETIONARY AUTHORITY TO DETERMINE WHETHER ANY
SUCH BONUS IS PAID, AND THE SIZE THEREOF, PURSUANT TO THIS SECTION 4(C) IN
EFFECT BASED UPON THE COMPANY’S PERFORMANCE AS WELL AS EXECUTIVE’S CONTRIBUTION
TOWARD BUSINESS OBJECTIVES AS DEMONSTRATED BY THE ACHIEVEMENT OF
FUNCTIONAL/INDIVIDUAL GOALS.


 


(D)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL OF EXECUTIVE’S RIGHTS TO SALARY, BONUSES, EMPLOYEE BENEFITS AND
OTHER COMPENSATION HEREUNDER WHICH WOULD HAVE ACCRUED OR BECOME PAYABLE AFTER
THE TERMINATION OF THE EMPLOYMENT PERIOD SHALL CEASE UPON SUCH TERMINATION,
OTHER THAN THOSE EXPRESSLY REQUIRED UNDER APPLICABLE LAW (SUCH AS COBRA). 
EXCEPT AS PROVIDED IN SECTION 20(D), THE COMPANY MAY OFFSET ANY AMOUNTS
EXECUTIVE OWES IT, TO THE EXTENT AGREED BY THE COMPANY AND EXECUTIVE OR
DETERMINED PURSUANT TO THE ARBITRATION AS SET FORTH IN SECTION 17 OR BY A FINAL
ORDER OF A COURT OF COMPETENT JURISDICTION, AGAINST ANY AMOUNTS THE COMPANY OWES
EXECUTIVE HEREUNDER.


 


(E)                                  EFFECTIVE UPON THE TERMINATION OF THE
EMPLOYMENT PERIOD FOR ANY REASON, INCLUDING TERMINATION BY THE COMPANY WITH OR
WITHOUT CAUSE OR EXECUTIVE’S RESIGNATION WITH OR WITHOUT GOOD REASON, EXECUTIVE
SHALL RESIGN FROM ALL DIRECTOR, OFFICER AND OTHER FIDUCIARY POSITIONS EXECUTIVE
MAY THEN HOLD WITH THE COMPANY AND ITS SUBSIDIARIES AND SHALL DELIVER TO THE
BOARD A RESIGNATION LETTER TO SUCH EFFECT ON THE DATE OF SUCH TERMINATION.


 


(F)                                    FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
SHALL MEAN WITH RESPECT TO EXECUTIVE ONE OR MORE OF THE FOLLOWING:  (I) THE
COMMISSION OF A FELONY OR OTHER CRIME INVOLVING MORAL TURPITUDE OR THE
COMMISSION OF ANY OTHER ACT OR OMISSION INVOLVING DISHONESTY, DISLOYALTY OR
FRAUD WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
CUSTOMERS OR SUPPLIERS, (II) REPEATEDLY REPORTING TO WORK UNDER THE INFLUENCE OF
ALCOHOL OR ILLEGAL DRUGS, THE USE OF ILLEGAL DRUGS IN THE WORKPLACE OR OTHER
REPEATED CONDUCT CAUSING THE COMPANY OR ANY OF ITS

 

5

--------------------------------------------------------------------------------


 


SUBSIDIARIES SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE OR SUBSTANTIAL ECONOMIC
HARM, (III) SUBSTANTIAL AND REPEATED FAILURE TO PERFORM DUTIES AS REASONABLY
DIRECTED BY THE BOARD WHICH IS NOT CURED TO THE COMPANY’S REASONABLE
SATISFACTION WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF TO EXECUTIVE,
(IV) ANY ACT OR OMISSION AIDING OR ABETTING A COMPETITOR, SUPPLIER OR CUSTOMER
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE MATERIAL DISADVANTAGE OR
DETRIMENT OF THE COMPANY AND ITS SUBSIDIARIES, (V) BREACH OF FIDUCIARY DUTY,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, (VI) ANY BREACH OF THE PROPRIETARY RIGHTS AND CONFIDENTIALITY
AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN THE COMPANY AND GT SOLAR
INCORPORATED, OR ANY MATERIAL BREACH OF THIS AGREEMENT OR ANY OTHER AGREEMENT
BETWEEN THE COMPANY AND EXECUTIVE, OR (VII) ANY OTHER MATERIAL BREACH OF THIS
AGREEMENT WHICH IS NOT CURED TO THE COMPANY’S REASONABLE SATISFACTION WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF TO EXECUTIVE.


 


(G)                                 FOR PURPOSES OF THIS AGREEMENT, “DISABILITY”
SHALL MEAN EXECUTIVE’S INABILITY TO PERFORM THE ESSENTIAL DUTIES,
RESPONSIBILITIES AND FUNCTIONS OF HIS POSITION WITH THE COMPANY AND ITS
SUBSIDIARIES FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS OR FOR A TOTAL OF
180 DAYS DURING ANY 12-MONTH PERIOD AS A RESULT OF ANY MENTAL OR PHYSICAL
ILLNESS, DISABILITY OR INCAPACITY EVEN WITH REASONABLE ACCOMMODATIONS FOR SUCH
ILLNESS, DISABILITY OR INCAPACITY PROVIDED BY THE COMPANY AND ITS SUBSIDIARIES
OR IF PROVIDING SUCH ACCOMMODATIONS WOULD BE UNREASONABLE, ALL AS DETERMINED BY
AN INDEPENDENT MEDICAL DOCTOR CHOSEN BY THE BOARD AND REASONABLY ACCEPTABLE TO
EXECUTIVE OR HIS PERSONAL REPRESENTATIVE.  EXECUTIVE SHALL COOPERATE IN ALL
RESPECTS WITH THE COMPANY IF A QUESTION ARISES AS TO WHETHER HE HAS BECOME
DISABLED (INCLUDING, WITHOUT LIMITATION, SUBMITTING TO REASONABLE EXAMINATIONS
BY ONE OR MORE MEDICAL DOCTORS AND OTHER HEALTH CARE SPECIALISTS SELECTED BY THE
COMPANY AND AUTHORIZING SUCH MEDICAL DOCTORS AND OTHER HEALTH CARE SPECIALISTS
TO DISCUSS EXECUTIVE’S CONDITION WITH THE COMPANY).


 


(H)                                 FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN IF EXECUTIVE RESIGNS FROM EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES PRIOR TO THE END OF THE EMPLOYMENT PERIOD AS A RESULT OF THE
OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS:  (I) THE COMPANY REDUCES THE
AMOUNT OF THE BASE SALARY (OTHER THAN AS A RESULT OF A GENERAL ACROSS-THE-BOARD
SALARY REDUCTION APPLICABLE TO ALL SENIOR EXECUTIVES OF THE COMPANY) OR ELECTS
TO ELIMINATE THE EIP WITHOUT PERMITTING EXECUTIVE TO PARTICIPATE IN AN ANNUAL
INCENTIVE BONUS PLAN IN PLACE OF THE EIP WHICH OFFERS A POTENTIAL BONUS PAYMENT
COMPARABLE TO THAT EARNABLE AT 100% OF PLAN TARGET BY EXECUTIVE UNDER THE EIP,
(II) THE COMPANY CHANGES EXECUTIVE’S TITLE AND REDUCES HIS RESPONSIBILITIES OR
AUTHORITY IN A MANNER MATERIALLY INCONSISTENT WITH THAT OF THE POSITION OF
PRESIDENT AND CHIEF EXECUTIVE OFFICER OR (III) THE COMPANY CHANGES EXECUTIVE’S
PLACE OF WORK TO A LOCATION MORE THAN 50 MILES OUTSIDE OF MERRIMACK, NEW
HAMPSHIRE; PROVIDED THAT IN ORDER FOR EXECUTIVE’S RESIGNATION FOR GOOD REASON TO
BE EFFECTIVE HEREUNDER, EXECUTIVE MUST PROVIDE WRITTEN NOTICE TO THE COMPANY
STATING EXECUTIVE’S INTENT TO RESIGN FOR GOOD REASON AND THE GROUNDS THEREFOR
WITHIN NINETY (90) DAYS AFTER SUCH GROUNDS EXIST AND GRANT THE COMPANY THIRTY
(30) DAYS FROM RECEIPT OF SUCH NOTICE TO REMEDY OR OTHERWISE REMOVE THE GROUNDS
SUPPORTING EXECUTIVE’S RESIGNATION FOR GOOD REASON.


 


5.                                       EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT (I) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT
WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT,
INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH
HE IS BOUND,

 

6

--------------------------------------------------------------------------------


 


(II) EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT,
NONCOMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON OR
ENTITY AND (III) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COMPANY, THIS AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF EXECUTIVE,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  EXECUTIVE HEREBY ACKNOWLEDGES AND
REPRESENTS THAT HE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING HIS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THAT HE FULLY UNDERSTANDS THE
TERMS AND CONDITIONS CONTAINED HEREIN.


 


6.                                       SURVIVAL.  THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL SURVIVE AS PROVIDED HEREIN OR IF
NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF OTHER SURVIVING PROVISIONS
FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, REGARDLESS
OF THE MANNER OF OR REASONS FOR SUCH TERMINATION.


 


7.                                       NOTICES.  ALL NOTICES, REQUESTS AND
OTHER COMMUNICATIONS HEREUNDER MUST BE IN WRITING AND WILL BE DEEMED TO HAVE
BEEN DULY GIVEN ONLY IF DELIVERED PERSONALLY AGAINST WRITTEN RECEIPT OR BY
FACSIMILE TRANSMISSION AGAINST FACSIMILE CONFIRMATION OR MAILED BY PREPAID FIRST
CLASS CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR MAILED BY OVERNIGHT COURIER
PREPAID, TO THE PARTIES HERETO AT THE FOLLOWING ADDRESSES OR FACSIMILE NUMBERS:


 

Notices to Executive:

Thomas Gutierrez
GT Solar International, Inc.
243 Daniel Webster Highway
Merrimack, NH 03054
Facsimile:  (603) 595-6993

 

Notices to the Company:  

GT Solar International, Inc.
243 Daniel Webster Highway
Merrimack, NH 03054
Facsimile:  (603) 595-6993
Attn:                    General Counsel

With a copy to:  

Kirkland & Ellis LLP
777 South Figueroa Street
Los Angeles, CA 90017
Facsimile:  (213) 808-8229
Attn:                    Eva H. Davis

 

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 7 or by facsimile
transmission to the facsimile number as provided for in this Section 7, be
deemed given on the day so delivered, or, if delivered after 5:00 p.m. local
time or on a day other than a Saturday, Sunday or any day on which banks

 

7

--------------------------------------------------------------------------------


 

located in the State of New York are authorized or obligated to close (a
“Business Day”), then on the next proceeding Business Day, (b) if delivered by
mail in the manner described above to the address as provided in this Section 7,
be deemed given on the earlier of the third Business Day following mailing or
upon receipt and (c) if delivered by overnight courier to the address as
provided for in this Section 7, be deemed given on the earlier of the first
Business Day following the date sent by such overnight courier or upon receipt,
in each case regardless of whether such notice, request or other communication
is received by any other Person to whom a copy of such notice is to be delivered
pursuant to this Section 7.  Any party hereto from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other party hereto.

 


8.                                       SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY
APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
ACTION IN ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE REFORMED,
CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR
UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


9.                                       COMPLETE AGREEMENT.  THIS AGREEMENT,
THOSE DOCUMENTS EXPRESSLY REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE
HEREWITH EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND
SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY
OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT
MATTER HEREOF IN ANY WAY.


 


10.                                 NO STRICT CONSTRUCTION.  THE LANGUAGE USED
IN THIS AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
HERETO TO EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL
BE APPLIED AGAINST ANY PARTY.


 


11.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


12.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS
INTENDED TO BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE,
THE COMPANY AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT
EXECUTIVE MAY NOT ASSIGN HIS RIGHTS OR DELEGATE HIS DUTIES OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


13.                                 CHOICE OF LAW.  ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW HAMPSHIRE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF NEW HAMPSHIRE OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW HAMPSHIRE.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE
OF NEW HAMPSHIRE SHALL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT (AND ALL SCHEDULES AND EXHIBITS HERETO), EVEN THOUGH UNDER THAT
JURISDICTION’S CHOICE

 

8

--------------------------------------------------------------------------------


 


OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY.

 


14.                                 AMENDMENT AND WAIVER.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY AND EXECUTIVE, AND NO COURSE OF CONDUCT OR COURSE OF DEALING OR
FAILURE OR DELAY BY ANY PARTY HERETO IN ENFORCING OR EXERCISING ANY OF THE
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE COMPANY’S RIGHT
TO TERMINATE THE EMPLOYMENT PERIOD FOR CAUSE) SHALL AFFECT THE VALIDITY, BINDING
EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER
OF ANY PROVISION OF THIS AGREEMENT.


 


15.                                 INSURANCE.  THE COMPANY MAY, AT ITS
DISCRETION, APPLY FOR AND PROCURE IN ITS OWN NAME AND FOR ITS OWN BENEFIT LIFE
AND/OR DISABILITY INSURANCE ON EXECUTIVE IN ANY AMOUNT OR AMOUNTS CONSIDERED
ADVISABLE.  EXECUTIVE AGREES TO COOPERATE IN ANY MEDICAL OR OTHER EXAMINATION,
SUPPLY ANY INFORMATION AND EXECUTE AND DELIVER ANY APPLICATIONS OR OTHER
INSTRUMENTS IN WRITING AS MAY BE REASONABLY NECESSARY TO OBTAIN AND CONSTITUTE
SUCH INSURANCE.  EXECUTIVE HEREBY REPRESENTS THAT HE HAS NO REASON TO BELIEVE
THAT HIS LIFE IS NOT INSURABLE AT RATES NOW PREVAILING FOR HEALTHY MEN OF HIS
AGE.


 


16.                                 INDEMNIFICATION AND REIMBURSEMENT OF
PAYMENTS ON BEHALF OF EXECUTIVE.  THE COMPANY AND ITS SUBSIDIARIES SHALL BE
ENTITLED TO DEDUCT OR WITHHOLD FROM ANY AMOUNTS OWING FROM THE COMPANY OR ANY OF
ITS SUBSIDIARIES TO EXECUTIVE ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING
TAXES, EXCISE TAX OR EMPLOYMENT TAXES (“TAXES”) IMPOSED WITH RESPECT TO
EXECUTIVE’S COMPENSATION OR OTHER PAYMENTS FROM THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR EXECUTIVE’S OWNERSHIP INTEREST IN THE COMPANY (INCLUDING,
WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR EXERCISE OF EQUITY
OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED EQUITY).  IN THE EVENT THE
COMPANY OR ANY OF ITS SUBSIDIARIES DOES NOT MAKE SUCH DEDUCTIONS OR
WITHHOLDINGS, EXECUTIVE SHALL INDEMNIFY THE COMPANY AND ITS SUBSIDIARIES FOR ANY
AMOUNTS PAID WITH RESPECT TO ANY SUCH TAXES, TOGETHER WITH ANY INTEREST,
PENALTIES AND RELATED EXPENSES THERETO.


 


17.                                 ARBITRATION.  EACH PARTY HERETO AGREES THAT
THE ARBITRATION PROCEDURE SET FORTH IN EXHIBIT D HERETO SHALL BE THE SOLE AND
EXCLUSIVE METHOD FOR RESOLVING ANY CLAIM OR DISPUTE (“CLAIM”) ARISING OUT OF OR
RELATING TO THE RIGHTS AND OBLIGATIONS ACKNOWLEDGED AND AGREED TO IN THIS
AGREEMENT AND THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY AND ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, DISPUTES AND CLAIMS REGARDING EMPLOYMENT
DISCRIMINATION, SEXUAL HARASSMENT, TERMINATION AND DISCHARGE), WHETHER SUCH
CLAIM AROSE OR THE FACTS ON WHICH SUCH CLAIM IS BASED OCCURRED PRIOR TO OR AFTER
THE EXECUTION AND DELIVERY OF ADOPTION OF THIS AGREEMENT.  EXCEPT AS SET FORTH
IN EXHIBIT D HERETO, THE PARTIES AGREE THAT THE RESULT OF ANY ARBITRATION
HEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL OF THE PARTIES.  NOTHING
IN THIS SECTION 17 SHALL PROHIBIT A PARTY HERETO FROM INSTITUTING LITIGATION TO
ENFORCE ANY FINAL DETERMINATION (AS DEFINED IN EXHIBIT D HERETO).


 


18.                                 CORPORATE OPPORTUNITY.  EXECUTIVE SHALL
SUBMIT TO THE BOARD ALL BUSINESS, COMMERCIAL AND INVESTMENT OPPORTUNITIES, OR
OFFERS PRESENTED TO EXECUTIVE OR OF WHICH EXECUTIVE BECOMES AWARE AT ANY TIME
DURING THE EMPLOYMENT PERIOD WHICH RELATE TO THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES (“CORPORATE OPPORTUNITIES”).  UNLESS APPROVED BY THE BOARD,

 

9

--------------------------------------------------------------------------------


 


EXECUTIVE SHALL NOT ACCEPT OR PURSUE, DIRECTLY OR INDIRECTLY, ANY CORPORATE
OPPORTUNITIES ON EXECUTIVE’S OWN BEHALF.


 


19.                                 EXECUTIVE’S COOPERATION.  DURING THE
EMPLOYMENT PERIOD AND THEREAFTER, EXECUTIVE SHALL COOPERATE WITH THE COMPANY AND
ITS SUBSIDIARIES IN ANY INTERNAL INVESTIGATION, ANY ADMINISTRATIVE, REGULATORY
OR JUDICIAL INVESTIGATION OR PROCEEDING OR ANY DISPUTE WITH A THIRD PARTY AS
REASONABLY REQUESTED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, EXECUTIVE
BEING AVAILABLE TO THE COMPANY UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL
INVESTIGATIONS, APPEARING AT THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT
REQUIRING SERVICE OF A SUBPOENA OR OTHER LEGAL PROCESS, VOLUNTEERING TO THE
COMPANY ALL PERTINENT INFORMATION AND TURNING OVER TO THE COMPANY ALL RELEVANT
DOCUMENTS WHICH ARE OR MAY COME INTO EXECUTIVE’S POSSESSION, ALL AT TIMES AND ON
SCHEDULES THAT ARE REASONABLY CONSISTENT WITH EXECUTIVE’S OTHER PERMITTED
ACTIVITIES AND COMMITMENTS).  IN THE EVENT THE COMPANY REQUIRES EXECUTIVE’S
COOPERATION IN ACCORDANCE WITH THIS SECTION 19, THE COMPANY SHALL REIMBURSE
EXECUTIVE SOLELY FOR REASONABLE TRAVEL EXPENSES (INCLUDING LODGING AND MEALS)
UPON SUBMISSION OF RECEIPTS.


 


20.                                 409A PROVISIONS.  NOTWITHSTANDING ANY OTHER
PROVISION HEREIN:


 


(A)          THE PARTIES HERETO INTEND THAT PAYMENTS AND BENEFITS UNDER THIS
AGREEMENT COMPLY WITH OR BE EXEMPT FROM SECTION 409A AND, ACCORDINGLY, TO THE
MAXIMUM EXTENT PERMITTED, THIS AGREEMENT SHALL BE INTERPRETED TO BE IN
COMPLIANCE THEREWITH OR EXEMPT THEREFROM.  IN NO EVENT WHATSOEVER SHALL THE
COMPANY BE LIABLE FOR ANY ADDITIONAL TAX, INTEREST OR PENALTY THAT MAY BE
IMPOSED ON EXECUTIVE BY SECTION 409A OR DAMAGES FOR FAILING TO COMPLY WITH
SECTION 409A.


 


(B)         FOR ALL PURPOSES OF THIS AGREEMENT, REFERENCES HEREIN TO
“TERMINATION,” “TERMINATION OF THE EMPLOYMENT PERIOD,” “RESIGNATION” OR OTHER
TERMS OF SIMILAR IMPORT SHALL IN EACH CASE MEAN A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF SECTION 409A.


 


(C)          FOR PURPOSES OF SECTION 409A, EXECUTIVE’S RIGHT TO RECEIVE ANY
INSTALLMENT PAYMENT PURSUANT TO THIS AGREEMENT SHALL BE TREATED AS A RIGHT TO
RECEIVE A SERIES OF SEPARATE AND DISTINCT PAYMENTS.


 


(D)         IN NO EVENT SHALL ANY PAYMENT UNDER THIS AGREEMENT THAT CONSTITUTES
NONQUALIFIED DEFERRED COMPENSATION SUBJECT TO SECTION 409A, AS DETERMINED BY THE
BOARD OF DIRECTORS IN ITS SOLE DISCRETION, BE SUBJECT TO OFFSET UNLESS OTHERWISE
PERMITTED BY SECTION 409A.


 


(E)          TO THE EXTENT THAT REIMBURSEMENTS OR OTHER IN-KIND BENEFITS UNDER
THIS AGREEMENT CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION” FOR PURPOSES OF
CODE SECTION 409A, (I) ALL EXPENSES OR OTHER REIMBURSEMENTS HEREUNDER SHALL BE
MADE ON OR PRIOR TO THE LAST DAY OF THE TAXABLE YEAR FOLLOWING THE TAXABLE YEAR
IN WHICH SUCH EXPENSES WERE INCURRED BY EXECUTIVE, (II) ANY RIGHT TO
REIMBURSEMENT OR IN-KIND BENEFITS SHALL NOT BE SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT, AND (III) NO SUCH REIMBURSEMENT, EXPENSES ELIGIBLE
FOR REIMBURSEMENT, OR IN-KIND BENEFITS PROVIDED IN ANY TAXABLE YEAR SHALL IN ANY
WAY AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFITS TO BE
PROVIDED, IN ANY OTHER TAXABLE YEAR.


 

*    *    *    *    *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Hoil Kim

 

Name: Hoil Kim

 

Its: Vice President and General Counsel

 

 

 

 

 

/s/ Thomas Gutierrez

 

Thomas Gutierrez

 

[Signature page to Gutierrez Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FISCAL YEAR 2010 EXECUTIVE INCENTIVE PROGRAM

 

A-1

--------------------------------------------------------------------------------


 

 

EXHIBIT B-1

 

FORM OF OPTION AGREEMENT

 

B-1

--------------------------------------------------------------------------------


 

 

EXHIBIT B-2

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

B-2

--------------------------------------------------------------------------------


 

 

EXHIBIT B-3

 

2008 EQUITY INCENTIVE PLAN

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GENERAL RELEASE

 

I, Thomas Gutierrez, in consideration of and subject to the performance by GT
Solar International, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”), of its obligations under the Employment Agreement,
dated as of  October 28, 2009 between the Company and me (the “Agreement”), do
hereby release and forever discharge as of the date hereof (on behalf of myself,
my heirs, executors, administrators and assigns) the Company and its affiliates
and all present and former directors, officers, agents, representatives,
employees, successors and assigns of the Company and its affiliates and the
Company’s direct or indirect owners (collectively, the “Released Parties”) to
the extent provided below.

 

1.                                       I understand that any payments or
benefits paid or granted to me under Section 4(b) of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled.  I understand and agree that I will
not receive the payments and benefits specified in Section 4(b) of the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter or breach this General Release.  Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.  I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date hereof) by virtue of any employment by the Company, except as set
forth on Exhibit A hereto.

 

2.                                       Except as provided in paragraph 4 below
and except for the provisions of the Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under:  Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act) (the “ADEA”); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of

 

C-1

--------------------------------------------------------------------------------


 

the Company; or any claim for wrongful discharge, breach of contract, infliction
of emotional distress, defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”).

 

3.                                       I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

 

4.                                       I agree that this General Release does
not waive or release any rights or claims that I may have under the ADEA which
arise after the date I execute this General Release.  I acknowledge and agree
that my separation from employment with the Company shall not serve as the basis
for any claim or action (including, without limitation, any claim under the
ADEA).

 

5.                                       I agree that I am waiving all rights to
sue or obtain equitable, remedial or punitive relief from any or all Released
Parties of any kind whatsoever (including, without limitation, reinstatement,
back pay, front pay, attorneys’ fees and any form of injunctive relief). 
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law
(including, without limitation, the right to file an administrative charge or
participate in an administrative investigation or proceeding); provided that I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.

 

6.                                       In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied.  I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company or
any other Released Party, or in the event I should seek to recover against the
Company or any other Released Party in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law.  I further agree that I am
not aware of any pending claim of the type described in paragraph 2 above as of
the execution of this General Release.

 

7.                                       I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any other
Released Party or myself of any improper or unlawful conduct.

 

8.                                       I agree that I will forfeit all amounts
payable by the Company pursuant to the Agreement if I challenge the validity of
this General Release.  I also agree that if I violate this General Release by
suing the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement.

 

C-2

--------------------------------------------------------------------------------


 

9.                                       I agree that this General Release and
the Agreement are confidential and agree not to disclose any information
regarding the terms of this General Release or the Agreement, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

10.                                 I agree to reasonably cooperate with the
Company in any internal investigation, any administrative, regulatory, or
judicial proceeding or any dispute with a third party. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company and its Subsidiaries upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company and its Subsidiaries pertinent information; and turning over to the
Company all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Company asks for
my cooperation in accordance with this provision, the Company shall reimburse me
solely for reasonable travel expenses, (including lodging and meals), upon my
submission of receipts.

 

11.                                 I agree not to disparage the Company, its
and its Subsidiaries’ past and present investors, officers, directors or
employees or its affiliates and to keep all confidential and proprietary
information about the past or present business affairs of the Company and its
Subsidiaries and its affiliates confidential unless a prior written release from
the Company is obtained.  I further agree that as of the date hereof, I have
returned to the Company any and all property, tangible or intangible, relating
to its and its Subsidiaries’ businesses, which I possessed or had control over
at any time (including, but not limited to, company-provided credit cards,
building or office access cards, keys, computer equipment, manuals, files,
documents, records, software, customer data base and other data) and that I
shall not retain any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
data base or other data.

 

12.                                 Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

13.                                 Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

C-3

--------------------------------------------------------------------------------


 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)                                  I HAVE READ IT CAREFULLY;

 

(b)                                 I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT
I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
ADEA; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT
OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c)                                  I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)                                 I HAVE BEEN ADVISED IN WRITING BY MEANS OF
THIS GENERAL RELEASE TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

(e)                                  I HAVE BEEN GIVEN ALL TIME PERIODS REQUIRED
BY LAW TO CONSIDER THIS GENERAL RELEASE, INCLUDING THE 21-DAY PERIOD REQUIRED BY
THE ADEA.  I UNDERSTAND THAT I MAY EXECUTE THIS GENERAL RELEASE LESS THAN 21
DAYS FROM ITS RECEIPT FROM THE COMPANY, BUT AGREE THAT SUCH EXECUTION WILL
REPRESENT A KNOWING WAIVER OF SUCH 21-DAY CONSIDERATION PERIOD;

 

(f)                                    I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(g)                                 I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY
AND VOLUNTARILY AND WITH THE ADVICE OF ANY ATTORNEY RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

 

(h)                                 I AGREE THAT THE PROVISIONS OF THIS GENERAL
RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

THOMAS GUTIERREZ

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ARBITRATION PROCEDURE

 

1.                                       Notice of Claim.  A party asserting a
Claim (the “Claimant”) shall deliver written notice to each party against whom
the Claim is asserted (collectively, the “Opposing Party”), with a copy to the
persons required to receive copies of notices under the Agreement (the
“Additional Notice Parties”), specifying the nature of the Claim and requesting
a meeting to resolve same.  The Additional Notice Parties shall be given
reasonable notice of and invited and permitted to attend any such meeting.  If
no resolution is reached within 10 business days after delivery of such notice,
the Claimant or the Opposing Party may, within 45 days after giving such notice,
invoke the arbitration procedure provided herein by delivering to each Opposing
Party and the Additional Notice Parties a notice of arbitration which shall
specify the Claim as to which arbitration is sought, the nature of the Claim,
the basis for the Claim and the nature and amount of any damages or other
compensation or relief sought (a “Notice of Arbitration”).  Each party agrees
that no punitive damages may be sought or recovered in any arbitration, judicial
proceeding or otherwise.  Failure to file a Notice of Arbitration within 45 days
shall constitute a waiver of any right to relief for the matters asserted in the
notice of Claim.  Any Claim shall be forever barred, and no relief may be sought
therefor, if written notice of such Claim is not made as provided above within
one year of the date such Claim accrues.

 

2.                                       Selection of Arbitrator.  Within 20
business days after receipt of the Notice of Arbitration, the Executive and the
Board shall meet and attempt to agree on an arbitrator to hear and decide the
Claim.  If the Executive and the Board cannot agree on an arbitrator within ten
business days, then they shall request the American Arbitration Association (the
“AAA”) in Boston, Massachusetts, to appoint an arbitrator experienced in the
area of dispute who does not have an ongoing business relationship with any of
the parties to the dispute.  If the arbitrator selected informs the parties he
cannot hear and resolve the Claim within the time-frame specified below, the
Executive and the Board shall request the appointment of another arbitrator by
the AAA subject to the same requirements.

 

3.                                       Arbitration Procedure.  The following
procedures shall govern the conduct of any arbitration under this paragraph 3. 
All procedural matters relating to the conduct of the arbitration other than
those specified below shall be discussed among counsel for the parties and the
arbitrator.  Subject to any agreement of the parties, the arbitrator shall
determine all procedural matters not specified herein.

 

(a)                                  Within 30 days after the delivery of a
Notice of Arbitration, each party shall afford the other, or its counsel, with
reasonable access to documents relating directly to the issues raised in the
Notice of Arbitration.  All documents produced and all copies thereof shall be
maintained as strictly confidential, shall be used for no purpose other than the
arbitration hereunder, and shall be returned to the producing party upon
completion of the arbitration.  There shall be no other discovery except that,
if a reasonable need is shown, limited depositions may be allowed in the
discretion of the arbitrator, it being the expressed intention and agreement of
each party to have the arbitration proceedings conducted and resolved as
expeditiously,

 

D-1

--------------------------------------------------------------------------------


 

economically and fairly as reasonably practicable, and with the maximum degree
of confidentiality.

 

(b)                                 All written communications regarding the
proceeding sent to the arbitrator shall be sent simultaneously to each party or
its counsel, with a copy to the Additional Notice Parties.  Oral communications
between any of the parties or their counsel and the arbitrator shall be
conducted only when all parties or their counsel are present and participating
in the conversation.

 

(c)                                  Within 20 days after selection of the
arbitrator, the Claimant shall submit to the arbitrator a copy of the Notice of
Arbitration, along with a supporting memorandum and any exhibits or other
documents supporting the Claim.

 

(d)                                 Within 20 days after receipt of the
Claimant’s submission, the Opposing Party shall submit to the arbitrator a
memorandum supporting its position and any exhibits or other supporting
documents.  If the Opposing Party fails to respond to any of the issues raised
by the Claimant within 20 days of receipt of the Claimant’s submission, then the
arbitrator may find for the Claimant on any such issue and bar any subsequent
consideration of the matter.

 

(e)                                  Within 20 days after receipt of the
Opposing Party’s response, the Claimant may submit to the arbitrator a reply to
the Opposing Party’s response, or notification that no reply is forthcoming.

 

(f)                                    Within 10 days after the last submission
as provided above, the arbitrator shall notify the parties and the Additional
Notice Parties of the date of the hearing on the issues raised by the Claim. 
Scheduling of the hearing shall be within the sole discretion of the arbitrator,
but in no event more than 30 days after the last submission by the parties, and
shall take place in Boston, Massachusetts or within 50 miles of the corporate
headquarters of the Company at a place selected by the arbitrator or such other
place as is mutually agreed.  Both parties shall be granted substantially equal
time to present evidence at the hearing.  The hearing shall not exceed one
business day, except for good cause shown.

 

(g)                                 Within 30 days after the conclusion of the
hearing, the arbitrator shall issue a written decision to be delivered to both
parties and the Additional Notice Parties (the “Final Determination”).  The
Final Determination shall address each issue disputed by the parties, state the
arbitrator’s findings and reasons therefor, and state the nature and amount of
any damages, compensation or other relief awarded.

 

(h)                                 Each party agrees that, subject to the right
of any party to appeal or move to vacate or confirm any decision, judgment,
ruling, finding, award or other determination of an arbitration as provided in
this Exhibit D, the decision, judgment, ruling, finding, award or other
determination of any arbitration by the arbitrator under the AAA Rules shall be
final, conclusive and binding on all of the parties hereto, and judgment may be
entered thereupon in accordance with applicable law in such court as has
jurisdiction thereof; provided, however, nothing in this paragraph 3(h) shall
prohibit any party hereto from instituting litigation to enforce any final
decision, judgment, ruling, finding, award or other determination of the
arbitration.

 

D-2

--------------------------------------------------------------------------------


 

(i) Each of the parties agrees that (i) the arbitrator shall have no authority
to make any decision, judgment, ruling, finding, award or other determination
that does not conform to the terms and conditions of this Agreement (as executed
and delivered by the parties hereto), (ii) the arbitrator shall have no greater
authority to award any relief than a court (an “Appropriate Court”) that would,
but for the provisions of Section 17 of the Agreement, have proper jurisdiction
in respect of an action brought by either party under the Agreement, and
(iii) the arbitrator shall have no authority to commit an Error of Law (as
defined below) in its decision, judgment, ruling, finding, award or other
determination, and on appeal from or motion to vacate or confirm such decision,
judgment, ruling, finding, award or other determination, an Appropriate Court
may vacate any such decision, judgment, ruling, finding, award or other
determination to the extent containing an Error of Law.  For purposes of this
Agreement, an “Error of Law” means any decision, judgment, ruling, finding,
award or other determination that is inconsistent with the laws governing this
Agreement pursuant to Section 13 of the Agreement.

 

4.                                       Costs of Arbitration.  As part of the
Final Determination, the arbitrator shall determine the allocation of the costs
and expenses of the arbitration, including the arbitrator’s fee and both
parties’ attorneys’ fees and expenses, based upon the extent to which each party
prevailed in the arbitration.  In the event that any relief which is awarded is
non-monetary, then such costs and expenses shall be allocated in any manner as
may be determined by the arbitrator(s).

 

5.                                       Satisfaction of Award.  If any party
fails to pay the amount of the award, if any, assessed against it within 30 days
after the delivery to such party of the Final Determination, the unpaid amount
shall bear interest from the date of such delivery at the lesser of (i) prime
lending rate announced by Citibank N.A. plus three hundred basis points and
(ii) the maximum rate permitted by applicable usury laws.  In addition, such
party shall promptly reimburse the other party for any and all costs or expenses
of any nature or kind whatsoever (including attorneys’ fees) reasonably incurred
in seeking to collect such award or to enforce any Final Determination.

 

6.                                       Confidentiality of Proceedings.  The
parties hereto agree that all of the arbitration proceedings provided for
herein, including any notice of claim, the Notice of Arbitration, the
submissions of the parties and any information disclosed in the course of the
arbitration proceedings by the parties, and the Final Determination issued by
the arbitrator (collectively, the “Arbitration Information”), shall be
confidential and shall not be disclosed at any time to any person other than the
parties, their representatives, the arbitrator and the Additional Notice
Parties; provided, however, that this provision shall not prevent the party
prevailing in the arbitration from submitting the Final Determination to a court
for the purpose of enforcing the award, subject to comparable confidentiality
protections if the court agrees.  None of the foregoing provisions shall
prohibit disclosure to the minimum extent reasonably necessary to comply with
(i) applicable law (or requirement having the force of law), court order,
judgment or decree, including, without limitation, disclosures which may be
required pursuant to applicable securities laws, provided that prior to such
disclosure the disclosing party shall notify the other party promptly of the
contemplated disclosure so that the other party may seek an appropriate
protective order or waive compliance with the provisions of this paragraph 6,
and if, in the absence of a protective order or the receipt of a waiver
hereunder, the disclosing party or any of its affiliates, associates or
representatives believes in good faith, upon the advice of legal counsel, that
it is compelled to disclose any such Arbitration Information, such disclosing
party

 

D-3

--------------------------------------------------------------------------------


 

may disclose such portion of the Arbitration Information as it believes in good
faith, upon the advice of legal counsel, it is required to disclose; provided
further that the disclosing party shall use reasonable efforts to obtain, at the
request and expense of the other party, an order or other assurance that
confidential treatment shall be accorded to such portion of the Arbitration
Information required to be disclosed as the other party shall designate, and
(ii) the terms of contractual arrangements (such as financing arrangements) to
which the Company or any Additional Notice Party may be subject so long as such
contractual arrangements were not entered into for the primary purpose of
permitting disclosure which would otherwise be prohibited hereunder.

 

D-4

--------------------------------------------------------------------------------